Citation Nr: 1214568	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  03-36 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial schedular and/or extraschedular evaluation in excess of 40 percent for fibromyalgia with headaches, sleeplessness, fatigue, and diffuse multiple joint pain, to include the question of whether separate ratings for individual joint disabilities are warranted.  

2.  Entitlement to a total disability rating for compensation based on individual unemployability, due to service-connected disabilities (TDIU), prior to October 2, 2011.  

3.  Entitlement to special monthly compensation.  


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to February 1987, from November 1990 to May 1991, and from March 1994 to March 2001.  

By its decision of November 16, 2010, the Board of Veterans' Appeals (Board) denied entitlement of the Veteran to an initial schedular evaluation in excess of 40 percent for fibromyalgia, to include the question of whether separate ratings for individual joint disabilities were warranted.  

In addition, the Board by its November 2010 decision remanded the issues of extraschedular entitlement to an evaluation in excess of 40 percent for fibromyalgia and TDIU entitlement to the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, so that additional development could be undertaken.  Following the RO's attempts to complete the requested actions, the case has since been returned to the Board for further review.  

Review of the evidence developed on remand indicates that pertinent VA treatment records were in existence but not contained with the Veteran's VA claims folder or considered by the Board at the time of its entry of the decision of November 16, 2010.  Vacatur of that decision is herein effectuated, and in light of the fact that additional pertinent evidence exists and is otherwise identified by the Virtual VA folder, but not physically contained in the Veteran's claims folder, remand of all pending appellate issues is required under the VA's duty to assist obligation.  Those matters are further addressed in the REMAND portion of this document and such REMAND is directly to the RO based on the Veteran's representation by a private attorney.  VA will notify the appellant if further action is required on his part.


FINDINGS OF FACT

1.  By its decision of November 16, 2010, the Board denied entitlement of the Veteran to an initial schedular evaluation in excess of 40 percent for fibromyalgia with headaches, sleeplessness, fatigue, and diffuse multiple joint pain, to include the question of whether separate ratings for individual joint disabilities were warranted.  

2.  Thereafter, the Board was initially made aware that VA treatment records compiled prior to November 16, 2010, were in existence, but not contained within the Veteran's VA claims folder or considered.  


CONCLUSION OF LAW

The Board's decision of November 16, 2010, addressing the issue of entitlement to an initial schedular evaluation in excess of 40 percent for fibromyalgia with headaches, sleeplessness, fatigue, and diffuse multiple joint pain, to include the question of whether separate ratings for individual joint disabilities were warranted, is vacated.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Vacatur

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904. 

In this instance, the Board entered a final decision on November 16, 2010, denying an initial schedular evaluation in excess of 40 percent for fibromyalgia, to include the question of whether separate ratings for individual joint disabilities were 

warranted, without having had the opportunity of reviewing all of the pertinent evidence developed by VA prior thereto, including records of VA outpatient treatment from a rheumatologist in May 2009 and May 2010.  The aforementioned outpatient treatment records were not contained within the Veteran's VA claims folder on November 16, 2010, but were only added to the claims folder during the time the case remained in remand status as to separate appellate issues.  They nonetheless describe the nature and severity of the Veteran's fibromyalgia during the relevant time period and are deemed to be on file as of November 16, 2010, despite their absence from the claims folder.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA-generated documents are deemed to be constructively in the possession of VA adjudicators on the date compiled).  As the foregoing represents a violation of the Veteran's right to due process of law, vacatur of the Board's decision of November 16, 2010, is required.  This order to vacate in no way applies to the Board's remand by way of the November 2010 decision of the questions of extraschedular entitlement to an initial evaluation in excess of 40 percent for fibromyalgia and TDIU entitlement.  

Accordingly, only that portion of the Board's decision of November 16, 2010, denying an initial schedular evaluation in excess of 40 percent for fibromyalgia, to include the question of whether separate ratings for individual joint disabilities were warranted, is hereby vacated.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904.


ORDER

That portion of the Board's decision of November 16, 2010, denying an initial schedular evaluation in excess of 40 percent for fibromyalgia, to include the question of whether separate ratings for individual joint disabilities were warranted, is vacated.



REMAND

On remand there was issued by the RO a statement of the case, dated January 3, 2012, as to question of entitlement to an extraschedular rating for fibromyalgia, which inexplicably followed issuance of a supplemental statement of the case in November 2011.  In the January 2012 document, reference was made to various documents, including reports of VA medical examinations, information received from the Veteran's employer, and various other items, such as a substantive appeal of November 2011 that was accepted by the RO as a TDIU claim, a statement of the case of October 2011, and a duty to notify or assist letter of November 2011.  None of foregoing is now contained within Veteran's VA claims folder.  

As indicated by the Virtual VA folder, the Veteran was afforded VA examinations on June 1, 2011, December 7, 2011, and December 19, 2011, reports of which are not now of record.  Additional evidence relating to the Veteran's discontinuation of his employment as a truck driver is also indicated to have been received by VA in December 2011; it, too, is not contained within the claims folder.  

Virtual VA entries likewise indicate that service connection for an adjustment disorder with anxiety and depression, secondary to service-connected fibromyalgia, has been granted, with assignment of a 70 percent evaluation therefor from December 27, 2010.  TDIU entitlement is shown to have been granted, effective from October 2, 2011.  Rating decisions as to the foregoing are not now within the Veteran's claims folder.  

In light of the foregoing, the Board may not now reasonably proceed to adjudicate the merits of the appellate issues as to whether a schedular or extraschedular evaluation in excess of 40 percent is for assignment from March 13, 2001, to the present, to include the question of whether separate ratings for each affected joint are assignable, as well as TDIU entitlement prior to October 2, 2011, without first obtaining all pertinent documentary evidence and adjudicatory actions for review by the RO and then by the Board.  

Notation is also made that VA has a duty to maximize benefits which requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement SMC under 38 U.S.C.A § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 251 (2011); see also Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  VA has a "well-established" duty to maximize a claimant's benefits.  See Buie, 24 Vet. App at 250; AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley, 22 Vet. App. at 294 (remanding, pursuant to VA's duty to maximize benefits, for VA to determine whether the Veteran's PTSD, rated 70 percent disabling, would entitle him to a TDIU and, therefore, to SMC).  Further, the Veteran need not file a claim for SMC benefits.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim"). 

38 U.S.C.A. § 1114(s) (West 2002) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the SMC provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling. 

In this case, as a combined total schedular rating is not now in effect, this would require considering whether the Veteran is eligible for a TDIU based solely on his service-connected adjustment disorder, fibromyalgia, gastrointestinal reflux disease, hearing loss, and/or tinnitus alone.  If so, then any one of those conditions could satisfy the requirement of a "service-connected disability rated as total."  See Buie v. Shinseki, 24 Vet. App. at 251; see also Bradley v. Peake, 22 Vet. App. at  293.  

Consideration on remand of TDIU and related SMC entitlement for any service-connected disorder is required per Buie and Bradley, supra.  

Accordingly, the case is REMANDED for the following actions:

1.  Afford the Veteran written notice as to his potential SMC entitlement under Buie and Bradley, throughout the period in question, to include the period from July 29, 2011, to October 1, 2011.  

2.  Ascertain the Veteran's last date of employment in any capacity.  

3.  Obtain all pertinent VA treatment records, not already on file dating to 2001, for inclusion in the Veteran's VA claims folder.  

4.  Obtain all reports of VA examinations and rating actions referenced in the Veteran's Virtual VA folder and statement of the case of January 3, 2012, and associated same with the Veteran's VA claims folder.  

5.  Refer the complete record for additional input from the Director of the VA's Compensation Service or Under Secretary for Benefits as to the assignment of an extraschedular evaluation for fibromyalgia, and TDIU prior to October 2, 2011.  

6.  Determine whether a TDIU is for assignment for any individual service-connected disability such that the Veteran is entitled to SMC per Buie, Bradley, supra, and then readjudicate the issues on appeal and if any benefit sought on appeal is not granted to the Veteran's satisfaction, provide him a supplemental statement of the case and afford him a reasonable period in which to respond before returning the case to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


